—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered September 5, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly exercised its discretion in receiving evidence of uncharged crimes, not all of which directly involved defendant himself, as evidence of motive and as background, completing the narrative of events. The challenged evidence, taken as a whole and in connection with the other evidence adduced at trial, provided strong circumstantial proof that defendant and his companion, acting as agents of a criminal conspiracy, killed the deceased, a vendor of Christmas trees, because he stopped paying protection money (see, People v Ponnapula, 266 AD2d 32). The nexus between defendant, the various events, and the instant crime was clearly established.
Any error in the court’s refusal to permit defendant to display his facial scar to the jury did not result in prejudice to him in view of the minimal probative value of the scar and the fact that defendant made the jury aware of the scar in any event. We also note that there was overwhelming evidence of defendant’s guilt.
Defendant’s challenges to the alibi charge are not preserved for our review (People v Whalen, 59 NY2d 273, 280).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining *213claims. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.